Citation Nr: 0842786	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  96-45 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from February 1972 to February 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran's claim was previously before the Board in August 
2002, when service connection for PTSD was denied.  The 
veteran then appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In December 2003, the 
VA General Counsel and the veteran's attorney filed a Joint 
Motion asking the Court to vacate the Board's decision.  That 
same month, the Court issued an order granting the Joint 
Motion, vacating the Board's August 2002 decision, and 
remanding the case to the Board.

In June 2004, the Board remanded the veteran's claim to the 
RO in order to comply with the Joint Motion and the order of 
the Court.  All of the directives indicated in the June 2004 
remand were completed by the RO.  However, in November 2006, 
following the RO's issuance of a Supplemental Statement of 
the Case (SSOC) in September 2005, which was the last 
adjudication of the veteran's claim by the RO, the veteran's 
attorney submitted additional evidence.  The Board in 
December 2006 remanded the claim for development of the claim 
based on personal assault and the associated enhanced duty to 
assist.  See VA Adjudication Procedure Manual M21-1MR (M21-
1MR), Part IV; see also 38 C.F.R. § 3.304(f)(3) (2008); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special VA manual evidentiary procedures apply in post-
traumatic stress disorder personal assault cases).

The case now returns for further review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Prior to the issuance of a Board decision in this case 
following our most recent remand in December 2006, the 
veteteran's attorney submitted, in October 2008, additional 
evidence consisting of a September 2008 psychiatric opinion 
letter by a VA treating psychiatrist, purporting to establish 
a causal link between the veteran's service and the currently 
diagnosed PTSD.  The attorney effectively denied waiver of 
initial RO review of this new evidence prior to a Board 
decision, instead expressly requesting RO review of the newly 
submitted evidence.  An adverse finding by the Board on 
matters not considered by the RO based on statutes, 
regulations, or analyses which were not considered by the RO 
raise an issue concerning whether the appellant's procedural 
rights to notice, to a hearing, and to submit evidence have 
been abridged.  There is also VA's statutory duty to assist 
the appellant.  Bernard v. Brown, 4 Vet.App. 384 (1993).

The Board regrets the further delay which will ensue because 
of this remand, but we are compelled, by the attorney's 
belated evidentiary submission of new evidence without a 
waiver to permit us to proceed, to again remand the matter. 

Accordingly, the case is REMANDED for the following action:

After undertaking any additional 
development deemed necessary, the RO 
should re-adjudicate the issue of 
entitlement to service connection for PTSD 
claimed as due to personal assault.  If 
the benefit sought on appeal remains 
denied, the appellant and his attorney 
should be provided a supplemental 
statement of the case (SSOC), to contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal. An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


